Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 7, 19. The prior art of records does not suggest the combination of “responsive to the multicasting of the request, receiving, by the first container host node, from a second container host node, the first image; building, by the first container host node, a container image according to the container image configuration data, the building including using the first image received from the container host node; and instantiating, by the first container host node, a container from the container image; hashing container images downloaded from a container image repository to (a) the first container host node and (b) container host nodes of the set of peer container host nodes to provide image hash table data that associates container image IDs and container image hash IDs to timestamps that specify a time of performing the hashing, wherein the method includes sending, by the first container host node, an image pull request to pull a certain image from a certain container host node of the set of peer container host nodes, wherein the method includes determining the certain container host node using the image hash table data, the image hash table data including a timestamp that indicates that the certain container host node stores a most recent version of the certain image accessible from the set of peer container host nodes”.
More specifically the prior art does teach “method for use with a plurality of peer container host nodes, the plurality of peer container host nodes including a first container host node and a second container host node and defining a set of peer container host nodes of the first container host node, the method comprising: receiving, by a first container host node, container image configuration data, the container image configuration data referencing a plurality of images; determining, by the first container host node, that a first image of the plurality of images is not available at the first container host node; responsive to the determination that the first image of the plurality of images is not available at the first container host node, multicasting, by the first container host node, to the set of peer container host nodes of the first container host node, a request for the first image; responsive to 
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199